                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


ALFONSO WELLS, JR.,

             Plaintiff,

      v.                                             Case No. 20-CV-1107

SGT ANDERSON, et al.,

             Defendants.


                                       ORDER


      Pro se plaintiff Alfonso Wells filed this complaint under 42 U.S.C. § 1983

alleging that the defendants violated his civil rights. (ECF No. 1.) Wells’ complaint

packet was incomplete (and he did not explain how he planned to pay for the lawsuit),

so the clerk’s office sent him a letter on September 28, 2020 instructing him to submit

certain documents within 21 days. (ECF No. 6.) The clerk’s office warned Wells that

failure to submit these documents would result in dismissal of the case. (Id.) As of

today, Wells still has not submitted the necessary documents, including the

documents related to paying for this lawsuit.

      To proceed with this case, Wells must either pay the full civil case filing fee of

$400 or submit his motion for leave to proceed without prepayment of his filing fee,

along a complete six-month trust account statement. If Wells fails to comply with this

order, this case will be dismissed without prejudice based on his failure to diligently

prosecute it. See Civ. L. R. 41(c) (E.D. Wis.) (“Whenever it appears to the Court that



           Case 2:20-cv-01107-PP Filed 10/23/20 Page 1 of 2 Document 7
the plaintiff is not diligently prosecuting the action . . . the Court may enter an order

of dismissal with or without prejudice.”)

       IT IS ORDERED that, that on or before November 4, 2020, Wells must

either pay the full civil case filing fee of $400 or submit his motion for leave to proceed

without prepayment of his filing fee, along a complete six-month trust account

statement. If Wells fails to comply with this order, this case will be dismissed without

prejudice based on his failure to diligently prosecute it.

       Dated in Milwaukee, Wisconsin this 23rd day of October, 2020.




                                                        STEPHEN C. DRIES
                                                        United States Magistrate Judge




                                             2



          Case 2:20-cv-01107-PP Filed 10/23/20 Page 2 of 2 Document 7
